Citation Nr: 1422341	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  04-22 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for blepharitis of the eyelids.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran retired in April 1999, with more than 24 years of active service.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Waco, Texas. 

The issue on appeal was previously before the Board in June 2006, March 2010, June 2012, and July 2013, and on each occasion was remanded for the purpose of affording the Veteran a VA examination and/or a medical opinion that was to address the medical matter presented by this appeal.  As discussed below, the Board finds that there has not been substantial compliance with July 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The July 2013 remand directives were not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.  

The Board finds there has not been substantial compliance with the Board's July 2013 remand directives, specifically with obtaining an adequate VA medical opinion.  In the September 2013 medical opinion obtained on remand, the VA examiner stated that with never having seen this Veteran or his c-file, she could not say without resorting to speculation, the nature, etiology or severity of his blepharitis.  She further stated that the examiner who conducted the August 2012 examination had retired but speculated the prior examiner probably provided such an opinion because blepharitis is a naturally occurring condition that is usually caused by not cleaning your eyelashes well enough and would not have anything to do with military service.  However, as the September 2013 VA examiner was unable to provide her own medical opinion, the Board finds the September 2013 medical opinion is not adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Board notes that another VA examination was scheduled but an October 2013 report of contact indicated the Veteran attempted to reschedule the examination as he would be out of the country.  The Veteran reiterated this in a February 2014 statement.  

Under 38 C.F.R. § 3.655 (2013), if a Veteran does not appear at a scheduled VA examination that is required in order to adjudicate an original claim, without good cause, the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  Although the Veteran's reason for failing to appear at the scheduled VA examination is not one of the reasons identified as "good cause" by 38 C.F.R. § 3.655(a); however, affording the Veteran the benefit of the doubt, the Board finds that the Veteran has expressed willingness to appear if another examination is scheduled.  

In the June 2012 and July 2013 remands, the Board indicated that the July 2011 VA medical opinion addendum report stated that blepharitis is not related to military service; however, no rationale was provided.  In contrast, the December 2011 VA examiner (the same examiner who provided the July 2011 addendum opinion) found no evidence of blepharitis.  Although no diagnosis of blepharitis was shown in December 2011, the VA examiner did not provide a nexus opinion addressing the likelihood that any active blepharitis, occurring at any time during the pendency of the claim or proximate to the claim, was associated with service, as the requirement of the existence of a current disability for service connection claims is satisfied when a claimant has the disability at the time proximate to the claim or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

There is still no medical opinion regarding whether any active blepharitis occurring at any time during the period of the claim is etiologically related to service.  As noted in the July 2013 remand, the August 2012 VA examination report (conducted by the same examiner who provided the July 2011 addendum and the December 2011 VA examination) again only notes that blepharitis was not found on examination and the March 2013 medical opinion report does not address blepharitis whatsoever.  Accordingly, the Veteran's claims of entitlement to service connection for blepharitis of the eyelids must be remanded for a VA examination with a nexus opinion.

Additionally, in February 2014, the Veteran appointed Texas Veterans Commission as his representative.  However, when the Veteran's case was initially certified to the Board, he was represented by Vietnam Veterans of America.  The Veterans Benefits Management system notes indicate this appeal was recertified to the Board in January 2014, and that the Veteran was notified of such in April 2014 correspondence.  Thus, the Board finds this change in representation is timely.  See 38 C.F.R. § 20.1304(a) (2013).  However, to date, Texas Veterans Commission has not been afforded the opportunity provide a VA Form 646, Statement of Accredited Representative in Appealed Case, on the Veteran's behalf for this appeal.  Texas Veterans Commission is not located within the Board's offices, and thus, the case must be remanded for Texas Veterans Commission to be afforded the full opportunity to submit evidence and/or argument in support of the claim on appeal.  See 38 C.F.R. § 20.600 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology for blepharitis of the eyelids, diagnosed during the pendency of the appeal or proximate to the claim.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The VA examiner should address the following:

With respect blepharitis of the eyelids, present at any time during or proximate to, the period of this claim, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) such disorder was present in service, was caused by service, or is otherwise related to service.  

If a current diagnosis of blepharitis is not made, the examiner is instructed to focus solely on the July 2011 implied diagnosis of blepharitis.

A complete rationale for all opinions expressed must be provided. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

If the examiner is unable to provide an opinion without resorting to speculation, the examiner should explain why a definitive opinion cannot be provided, and identify what additional development, if any, would facilitate rendering such an opinion.

2.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.  This includes affording the Veteran's current representative, Texas Veterans Commission, an opportunity to complete a VA Form 646, Statement of Accredited Representative in Appealed Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

